OPINION OF THE COURT BY.
FREAR, C.J.
The defendants were convicted of adultery under Pen. L. Sec. 89. They now contend that there was no evidence of the marriage of either of them.
The only evidence on this point was the testimony of the Deputy High Sheriff to the effect that the female defendant came to his office not long before, that she had trouble with her husband’s brother, that she stated that she was a married woman and married to a man then working on Kauai, that she said she wás married to a man who was then on Kauai, and that she herself said all this to the witness.
If either defendant, was married to a third person each might be guilty of adultery under.the statute. The admission by the female defendant a short time before that she was then married to a third person was competent and sufficient evidence of the marriage as against herself. See Miles v. U. S., 103 U. S. 304; Com. v. Caponi, 155 Mass. 534; Williams v. State, 54 Ala. 131 *132(25 Am. Rep. 665). But it was not evidence as against her co-defendant. Com. v. Thompson, 99 Mass. 444. This is conceded by the prosecution.
Deputy Attorney-Gmeral J. W. Gathcart for the prosecution.
J. M. Vivas for the defendants.
The judgment appealed from is reversed as to the defendant Joe Castro and affirmed as to the defendant Clora Alrneda.